Title: James Sloan to Thomas Jefferson, 4 July 1818
From: Sloan, James
To: Jefferson, Thomas


          
            Baltimore
July 4 1818
          
          your kind letter was not more flattering to my vanity as an author, than grateful to those feelings, which yeild enjoyments far more precious, than any which flow from the mere praise of men. It was is delightful to find exemplified in you, the unfading charms of literature, and the juvenile lustre they cast upon the dignity of declining years. Your praise will ever be to me the highest encouragement, as it gives me reason to beleive, that the hours I have devoted to solitude, and study were not wholly mispent.
          From the sentiments of your letter, which have nothing of the cold formality of compliment; but appear to me to be the warm expression of the  heart I may, I trust without appearing vain and presumptuous, inform you that some of my friends are at this moment endeavouring to procure for me the place of Secretary  to Mr Campbell, minister to Russia. The pleasure I take, in the study of foreign languages, and the time I have devoted to french literature, render this situation peculiarly desirable to me. The practice of the law in which I am at present engaged, affords no field for the display of acquisitions of this kind. They might be useful in the situation of which I speak. The President the Secretary of state, the Attorney general, and Mr Campbell, have, by some of my friends, been already favorably impressed with respect to my character for which I could obtain a still greater number of vouchers: but the decision of the Executive in my favour would be sooner and more effectually secured by that sanction which your name carries with it, and that influence which it has long possessed and ever must possess over the hearts of the people of this country.
          
            I have the honour to remain yours with much esteem & respect
            Jas  Sloan junr
          
        